Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah (US 2014/0151111) in view Son(US 20070199826) in view of Hong (US 2005/0271881). 
Shah (US 2014/0151111) teaches a carbon nanotube layer wherein each carbon nanostructure comprises a plurality of carbon nanotubes that are branched, crosslinked, and share common walls with one another (see figures and claims). The fiber and CNT can be coated in metal (See figures and claims). The CNTs and are considered interconnected to forma rigid structure via chemical bond or crosslinked as claimed. 
Shah may not teach Tin or electroplating.
Son (US 20070199826) provides for electroplating carbon nanotubes (or graphene hollow tubes) electroplated in metal, such as Tin, to form CNTs with greater thermal electrical and physical properties (See abstract, figures, [0027, 0054-0056] and claims).  
It would have been obvious to one of ordinary skill in the art at the relevant time of filing to provide a electroplating coating of Tin to form CNTs with greater thermal electrical and physical properties (See abstract , figures, [0027, 0054-0056] and claims).  
The above references do not teach a graphite coating. 
Hong (US 2005/0271881) teaches forming a graphite coating of CNTs to form a conductive filler or enhancement in a coating to provide increased electrical or thermal conductivity (See claims, abstract, figures and [0076-0077]).  
It would have been obvious to one of ordinary skill in the art at the time of filing to provide graphite in a coating in order to  enhancement in a coating to provide increased electrical or thermal conductivity (See claims, abstract, figures and [0076-0077]).  


 






Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534. The examiner can normally be reached M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H MILLER/Primary Examiner, Art Unit 1783